Citation Nr: 9913793	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-05 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the November 1978 rating decision denying service 
connection for residuals of right groin lymphadenitis was 
clearly and unmistakably erroneous.

2.  Entitlement to service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 to January 
1964 and from July 1965 to July 1971.  This matter comes to 
the Board of Veterans' Appeals (Board) from Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) rating 
decisions which in March 1994 denied service connection for a 
nervous condition and lymphadenitis claimed as a result of 
Agent Orange exposure, and in September 1995 found that the 
November 1978 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
residuals of right groin lymphadenitis; in September 1995, 
the RO also declined to reopen the claim of service 
connection for residuals of right groin lymphadenitis and 
denied service connection for a chronic acquired psychiatric 
disability.

The issues certified on appeal included, in addition to those 
listed on the title page above, the matter of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for residuals of right groin 
lymphadenitis.  Due to the favorable resolution below of the 
veteran's claim of clear and unmistakable error in the 
November 1978 rating decision denying service connection for 
residuals of right groin lymphadenitis, his appeal concerning 
whether new and material evidence has been submitted in 
support of an application to reopen a claim of service 
connection for residuals of lymphadenitis is moot.


FINDINGS OF FACT

1.  By November 1978 rating decision, the RO denied service 
connection for residuals of right groin lymphadenitis.

2.  The RO failed to apply the correct facts at the time of 
the November 1978 rating decision denying service connection 
for lymphadenitis residuals.

3.  Symptoms of nervousness, anxiety reaction, difficulty 
sleeping, and depression were reported and treated during 
service; psychiatric disability was not found on service 
separation medical examination in April 1971 nor at any other 
time post service.

4.  There is no current medical diagnosis of a psychiatric 
disability; competent (medical) evidence does not show a link 
between active service and any claimed psychiatric 
disability. 


CONCLUSIONS OF LAW

1.  The November 1978 rating decision denying service 
connection for residuals of right groin lymphadenitis was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (1998).  

2.  The veteran has not presented a well-grounded claim of 
service connection for a chronic acquired psychiatric 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable error claim:

In 1978, as it does now, the pertinent law and regulation 
provided that service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991) (formerly 
38 U.S.C.A. §§ 310, 331).  Service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.105(a) (1998), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991).

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999, 
hereinafter "the Court") has consistently stressed the 
stringent nature of the concept of clear and unmistakable 
error.  Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  Clear and unmistakable error requires 
that error, otherwise prejudicial, must appear undebatably.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
Clear and unmistakable error is a very specific and rare kind 
of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In order for a claim of clear and unmistakable error to be 
reasonably raised, "the claimant must provide some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be [clear and 
unmistakable error] on its face, 'persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.'"  Eddy, 9 Vet. App. at 
57 (citing Fugo, 6 Vet. App. at 44).  

In order to determine whether the November 1978 rating 
decision contained clear and unmistakable error, the Board 
reviews the evidence that was before the rating board at that 
time.  38 C.F.R. § 3.104(a).  A determination that there was 
a clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
Russell, 3 Vet. App. at 314.  In other words, the Board 
cannot apply the benefit of hindsight to any RO determination 
in November 1978 in determining whether clear and 
unmistakable error existed.  

The veteran's service medical records reveal treatment 
associated with upper respiratory viral infection in March 
1963; on examination, acute, post auricular and cervical 
lymphadenitis secondary to upper respiratory infection was 
diagnosed.  In August 1964, he reported pain in the right 
side of the scrotum and a tender femoral mass; on 
examination, the right groin lymph node was large and 
swollen, but there was no evidence of discharge or infection; 
clinical impression was right inguinal lymphadenopathy; he 
was hospitalized from August 6 to August 17, 1964 at which 
time the right femoral mass was incised and drained; post-
surgically, right femoral lymphadenitis was diagnosed; the 
incision was healing well but recurrent induration in the 
area of the wound was noted on August 26, 1964.  On service 
separation medical examination in April 1971, he reported a 
history of right femoral lymphadenitis in 1964.  

In March 1977, the veteran filed a claim of service 
connection for right femoral lymphadenitis, indicating that 
the disability was initially diagnosed and treated in August 
1964.

On VA medical examination in July 1978, the veteran reported 
pain and stiffness in the right groin area on prolonged 
standing.  He indicated that lymphadenitis in the right 
femoral region was diagnosed and surgically removed in 
service; reportedly, he experienced occasional localized pain 
in that area.  On examination, the groin area was "entirely 
clear" with some "shotty" adenopathy present.  
Lymphadenitis, status post surgical removal, no sequelae, was 
diagnosed.  

By November 1978 RO rating decision, service connection was 
denied for right groin area lymphadenitis, finding that 
tenderness in the right groin was reported, and diagnosed as 
lymphadenitis, in 1964, but that no sequelae were shown.  No 
timely appeal from that decision was filed by or on behalf of 
the veteran.
In September 1994, the veteran's representative filed a claim 
contending that the November 1978 RO rating decision denying 
service connection for residuals or right groin lymphadenitis 
was clearly and unmistakably erroneous in that the evidence 
then of record showed that the disability was diagnosed and 
surgically treated during active service and identifiable 
post surgical lymphadenopathy residuals were diagnosed on VA 
medical examination in July 1978.

Based on the foregoing, the Board finds that the November 
1978 rating decision denying service connection for residuals 
of right groin lymphadenitis was clearly and unmistakably 
erroneous.  In denying the veteran's claim, the RO indicated 
that lymphadenitis was diagnosed in August 1964, but that no 
sequelae were shown.  However, the evidence before the RO in 
November 1978, consisting of the veteran's service medical 
records and July 1978 VA medical examination report, showed 
that right groin lymphadenitis necessitated in-service 
hospitalization and surgical treatment in August 1964; a 
history of right femoral lymphadenitis was indicated on 
service separation medical examination.  Most importantly, 
although the groin was "clear" and no lymphadenitis 
sequelae were indicated on medical examination in July 1978, 
some shotty adenopathy was found and status post surgical 
removal of lymphadenitis was clearly diagnosed at that time.

The Board finds that the only conclusion that could have been 
made in November 1978 was that the veteran had satisfied the 
requirements of 38 C.F.R. § 3.303(d), and that the right 
groin lymphadenitis residuals were service connected.  For 
the RO to have found otherwise was a failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Russell, 3 Vet. App. at 313; 
Oppenheimer, 1 Vet. App. at 372.  Thus, the RO committed 
clear and unmistakable error in its November 1978 rating 
decision.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from injury or disease, which is incurred in or 
aggravated by a veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed presumptively for psychosis if the disability 
becomes manifest to a compensable degree within 1 year after 
a veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal intermittent 
reports and treatment for difficulty sleeping and insomnia.  
In January 1962, he reported nervousness and family 
difficulties; on examination, it was believed this was a 
superficial anxiety reaction.  On reenlistment medical 
examination in March 1964, he reported a history of frequent 
trouble sleeping, but no clinical findings were indicated on 
examination.  In December 1965, he reported difficulty 
sleeping, and the clinical impression was depression of 
questionable etiology; later in December 1965, it was 
indicated that he apparently had a neuropsychiatric problem; 
a neuropsychiatric appointment was arranged later in December 
1965, but the record indicates that he failed to keep the 
appointment.  In August 1968, he reported loss of appetite 
and difficulty sleeping, but medical examination was within 
normal limits.  No pertinent report or abnormal psychiatric 
finding was noted on service separation medical examination 
in April 1971.

The veteran did not report any psychiatric symptomatology in 
his March 1977 application for VA compensation or pension, or 
on VA medical examination in July 1978.  No pertinent 
clinical finding referable to any psychiatric symptomatology 
or disability was indicated on examination in July 1978.  

On VA Agent Orange Registry medical examination in February 
1992, the veteran indicated that he experienced employment-
related stress because of confrontation with management.  On 
examination, no neuropsychiatric symptom or diagnosis was 
reported.

A May 1994 letter from VA psychologists indicates that the 
veteran had attended therapy sessions since September 1993.  
Reportedly, he was preoccupied with conflict situations and 
frustration at work, experienced marital discord with his 
wife largely stemming from conflict about how to best parent 
their child, leading him to abuse alcohol and require 
therapy.

VA outpatient treatment records from January to August 1994 
reveal intermittent treatment associated with reports of 
depression, alcohol abuse, employment-related stress, and 
marital difficulties.  In February 1994, it was indicated 
that he had characterological problems causing isolation and 
paranoid style.  The clinical impression in March 1994 was 
alcohol dependence and characterological issues around 
intimacy with mild paranoid ideation.  

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic acquired psychiatric 
disability is not well grounded.  In particular, although the 
veteran's service medical records reveal intermittent reports 
of difficulty sleeping, insomnia, and symptoms of anxiety and 
depression associated with family difficulties, no pertinent 
report or clinical finding showing the presence of an 
acquired psychiatric disability was evident at the time of 
his service separation medical examination or indeed at any 
time thereafter.  Although he is shown to have participated 
in therapy due to work-related stress, marital difficulties, 
and symptoms of mild paranoid ideation in the early 1990s, as 
discussed above, a chronic psychiatric disability of service 
origin was not found to be evident at any time during such 
treatment.  As a current chronic psychiatric disability is 
not shown by competent (medical) evidence, his claim must be 
denied as not well grounded.  See Rabideau, 2 Vet. App. 14; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).

The Board is mindful of the veteran's contention he has had a 
psychiatric disability since service.  While the credibility 
of his contentions is not challenged and his competence to 
testify with regard to observable symptoms of nervousness, 
depression, anxiety, paranoia, and difficulty sleeping is 
noted consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a lay person, to 
render a medical diagnosis of a psychiatric disability or 
provide an etiological link between in-service symptoms and 
any current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that any 
psychiatric disability is related to any combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not applicable in this case.

The Board notes that both the U.S. Court of Appeals for the 
Federal Circuit and the Court have held that if the veteran 
fails to submit a well-grounded claim, VA is under no duty to 
assist him in any further development of the claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1467 
(Fed. Cir. 1997); Gilbert, 1 Vet. App. at 55; Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1998).  The veteran's 
representative contends that the Veterans Benefits 
Administration Manual M21-1, Part III, Ch. 1, Para. 1.03(a), 
and Part VI, Ch. 2, Para. 2.10(f) (1998) indicate that the 
claim must be fully developed prior to determining whether 
the claim is well grounded, and that this requirement is 
binding on the Board.  The Board, however, is required to 
follow the precedent opinions of the Court.  38 U.S.C.A. 
§ 7269 (West 1991); see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.  The Board is 
not bound by an administrative issuance that is in conflict 
with binding judicial decisions, and the Court's holdings on 
the issue of VA's duty to assist in connection with the well-
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5 (1998).  
Thus, the Board determines that, absent a well-grounded 
claim, VA has no duty to assist in developing the veteran's 
case.



	(CONTINUED ON NEXT PAGE)



ORDER

As the November 1978 rating decision denying service 
connection for residuals of right groin lymphadenitis was 
clearly and unmistakably erroneous, service connection for 
that disability is granted, subject to the applicable law and 
regulations governing the payment of monetary benefits.  

Service connection for chronic acquired psychiatric 
disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

